           Case 1:19-cr-00253-TSE Document 496 Filed 05/07/21 Page 1 of 10 PageID# 2813
AO 245B (Rev, 09/11 )(VAED rev. 2)Sheet 1 - Judgment in a Criminal Case




                                            UNITED STATES DISTRICT COURT
                                                      Eastern District of Virginia
                                                             Alexandria Division

 UNITED STATES OF AMERICA
                                     V.                                    Case Number: l-19-cr-00253-TSE-8
 LUIS ANGEL VILLARINO                                                      USM NumberiNone Assigned
 Defendant.                                                                Defendant's Attorney: David Barry Benowitz, Esquire



                                            JUDGMENT IN A CRIMINAL CASE
    The defendant pleaded guilty to Count 1 ofthe Indictment.
   Accordingly, the defendant is adjudicated guilty of the following counts involving the indicated offenses.

 Title and Section                        Nature of Offense                         Offense Class      Offense Ended      Count


 18 U.S.C. §371                         Conspiracy to Commit Copyright              Felony             11/16/2017            I
                                        Infringement

   As pronounced on May 7, 2021, the defendant is sentenced as provided in pages 2 through 6 of this Judgment. The
sentence is imposed pursuant to the Sentencing Reform Act of 1984.

   It is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attomey of material
changes in economic circumstances.

   Signed this 7th day of May,2021.




                                                                  T.S. Ellis, III
                                                                                              m
                                                                  United States Di/ricl Judee
Case 1:19-cr-00253-TSE Document 496 Filed 05/07/21 Page 2 of 10 PageID# 2814
Case 1:19-cr-00253-TSE Document 496 Filed 05/07/21 Page 3 of 10 PageID# 2815
Case 1:19-cr-00253-TSE Document 496 Filed 05/07/21 Page 4 of 10 PageID# 2816
Case 1:19-cr-00253-TSE Document 496 Filed 05/07/21 Page 5 of 10 PageID# 2817
Case 1:19-cr-00253-TSE Document 496 Filed 05/07/21 Page 6 of 10 PageID# 2818
Case 1:19-cr-00253-TSE Document 496 Filed 05/07/21 Page 7 of 10 PageID# 2819
Case 1:19-cr-00253-TSE Document 496 Filed 05/07/21 Page 8 of 10 PageID# 2820
Case 1:19-cr-00253-TSE Document 496 Filed 05/07/21 Page 9 of 10 PageID# 2821
Case 1:19-cr-00253-TSE Document 496 Filed 05/07/21 Page 10 of 10 PageID# 2822
